07-0620-cr(L), etc.
     United States v. Parker


 1                                      UNITED STATES COURT OF APPEALS
 2                                          FOR THE SECOND CIRCUIT


 3                                                       August Term, 2008

 4   (Argued: December 8, 2008                                                     Decided: February 3, 2009
 5                                                                           Errata Filed: February 25, 2009)

 6   Docket No. 07-0620-cr(L), 07-1217-cr(con), 07-1457-cr(con), 07-1464-cr(con), 07-1650-cr(con),
 7   07-5672-cr(con)

 8   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

 9   UNITED STATES OF AMERICA,

10                       Appellee,

11   v.

12   DAVID PARKER, also known as Big D and ROBERT JACKSON,

13                       Defendants,

14   KEVIN BRYAN, also known as B (10), KELVIN MINOTT, GEORGE FULLER, also known as
15   Shawn Fuller, JONATHAN BAKER, also known as JB and EUGENE BROOKS,


16                       Defendants - Appellants.
17
18   -------------------------------X

19   Before:      FEINBERG, LEVAL, and CABRANES,
20                                     Circuit Judges.

21            Appeal by defendants Kelvin Minott, George Fuller, and Jonathan Baker from their
22   convictions following a jury trial in the United States District Court for the Northern District of
23   New York (Hurd, J.) for conspiracy to possess crack cocaine with the intent to distribute in
24   violation of 21 U.S.C. §§ 841 & 846. Appellants contend that because their relationship to the
25   other conspirators was as buyers to whom the others sold, they cannot be liable for conspiring
26   with their sellers to distribute the drugs. Even if buyers and sellers are not universally liable for
27   conspiracy to make the transfer from seller to buyer, they may be liable for conspiracy together
28   with regard to other transfers of either the seller or the buyer. The Court of Appeals (Leval, J.)
29   rejects the claim and affirms the convictions. The court remands Fuller’s case for
30   reconsideration of sentence in light of Kimbrough v. United States, 128 S. Ct. 558 (2007).

                                                                        1
 1                                                 BRENDA K. SANNES, Assistant United States
 2                                                 Attorney (Glenn T. Suddaby, United States
 3                                                 Attorney, on the brief, Lisa M. Fletcher, Assistant
 4                                                 United States Attorney, of counsel), United States
 5                                                 Attorney’s Office for the Northern District of New
 6                                                 York, Syracuse, New York for Appellees.

 7                                                 CATHERINE E. STUCKART, Binghamton, New
 8                                                 York for Defendant-Appellant Kelvin Minott.

 9                                                 CHARLES F. WILLSON, Nevins & Nevins LLP,
10                                                 East Hartford, Connecticut for Defendant-Appellant
11                                                 Jonathan Baker.

12                                                 Vivian Shevitz, South Salem, New York for
13                                                 Defendant-Appellant George Fuller
14


15   LEVAL, Circuit Judge:

16          Defendants Kelvin Minott, George Fuller, and Jonathan Baker1 appeal from their

17   convictions after jury trial in the United States District Court for the Northern District of New

18   York (Hurd, J.). They were convicted of conspiracy to possess crack cocaine with the intent to

19   distribute in violation of 21 U.S.C. §§ 841 and 846. The appellants contend that the evidence

20   was legally insufficient to support their convictions relying on the so-called “buyer-seller”

21   exception. The appellants contend that as buyers of drugs from a selling conspiracy, they could

22   not be convicted of conspiring with the sellers for the illegal transfer of the drugs. We reject the

23   contention and affirm the convictions. The appellants’ argument is based on an oversimplified

24   misunderstanding of the buyer-seller exception. Even if the buyer-seller exception protects

25   buyers from criminal liability for conspiracy with their sellers to make the transfer between them,

26   it does not protect them from criminal liability for conspiracy with their sellers with regard to


            1
             Appellant Eugene Brooks also appealed his conviction, but his appeal was dismissed as
     barred by his waiver of right to appeal contained in his plea agreement. See United States v.
     Parker, No. 07-1650-cr(con) (2d Cir. Sept. 19, 2008). Appellant Kevin Bryan’s appeal was
     dismissed without prejudice to refile, without objection. See United States v. Parker, No. 07-
     0620-cr(L) (2d Cir. June 2, 2008).

                                                       2
 1   other transfers either by the seller or by the buyers, if the facts support such a charge. We remand

 2   Fuller’s case for the district court to reconsider his sentence in light of Kimbrough v. United

 3   States, 128 S. Ct. 558 (2007).

 4                                            BACKGROUND

 5          The evidence, seen in the light most favorable to the government, see Jackson v. Virginia,

 6   443 U.S. 307, 318-19 (1979), showed the following: A drug distribution organization located in

 7   the Utica, New York area sold crack cocaine to numerous customers, at the rate of approximately

 8   one kilogram per week. Members of this organization included Sandra Willis, the organization’s

 9   principal recruiter, “Carmen,” “Bujo,” “Jamaican Mike,” “Shortman,” “Dizzy,” and later, Mark

10   Ramsey. The group sold crack cocaine to customers who would call drug-order phone lines.

11   Beginning in 2003, Dizzy and Bujo, whom Willis brought into the organization and trained to

12   sell crack cocaine, operated one of the drug-order phone lines out of a second floor apartment on

13   Taylor Avenue, which customers referred to as either “T,” “Taylor,” or “T Block.” The selling

14   group sold crack cocaine in amounts ranging from a minimum of an “eightball,” consisting of 3.5

15   grams, to multiple ounces. An eightball was typically divided into “tens” (0.1 gram packages for

16   $10), “twenties” (0.2 gram packages for $20), or “fifties” (0.5 gram packages for $50) for resale.

17          Pursuant to court-authorized wiretaps, the appellants Fuller, Minott, and Baker were

18   recorded numerous times calling the drug order phone line arranging to buy crack cocaine.

19   Members of the selling organization testified that they sold frequently to Fuller, Minott, and

20   Baker, whom they had never known to use crack cocaine themselves. However, members of the

21   selling group, including Willis, Dizzy, Bujo, and Ramsey, knew that the appellants engaged in

22   resale of the crack cocaine they purchased.

23          The appellant Minott purchased crack cocaine in large quantities from at least seven

24   different members of the selling group. In 2005, he bought approximately an ounce of crack


                                                      3
 1   cocaine each week from Dizzy. He also ordered eightballs from both Dizzy and Bujo over the

 2   drug order phone line using coded terms such as “Guinness” and “Heineken” to refer to various

 3   types of drugs. Willis testified that Minott purchased crack from her, on and off, for three years,

 4   in quantities of between one and four eightballs. Willis knew that Minott resold the crack he

 5   bought.

 6          In addition to purchasing crack cocaine from members of the Taylor Avenue selling

 7   group, Minott introduced associates to the group. In the summer of 2002, Minott introduced his

 8   roommate, Mark Ramsey, to the selling group. Initially, Ramsey and Minott jointly purchased

 9   about an eightball of crack per week from Dizzy, which they subdivided and sold. Carmen and

10   Shortman eventually induced Ramsey to operate one of the drug-order phone lines, and Minott

11   began to make drug deliveries for the selling group. Minott made at least two deliveries for

12   Ramsey, and told him that he would be willing to make more deliveries. In another instance,

13   Minott used an intermediary named Pops to distribute crack. In the summer of 2005, Minott

14   introduced Pops to Dizzy, and later complained to Dizzy when Pops began purchasing crack

15   directly from Dizzy behind Minott’s back.

16          The appellant Fuller had a relationship with Dizzy, Willis, and others in the organization

17   for several years, over which time he bought crack cocaine on numerous occasions. Fuller was

18   frequently at the Taylor Avenue crack house, and was considered by Willis to be a “constant”

19   customer, buying anywhere between one to four eightballs at a time. In July 2005, Fuller bought

20   crack from Mark Ramsey. During this period, Fuller purchased at least an eightball of crack

21   cocaine every day. Willis and Ramsey each provided crack on credit to Fuller on at least one

22   occasion.

23          Willis knew that Fuller sold crack out of a house at 721 Lansing Street, and would

24   occasionally deliver crack to Fuller there. Fuller also told Willis that he had customers outside



                                                      4
 1   Utica, in Watertown. Likewise, Ramsey knew that Fuller distributed the crack Ramsey sold him.

 2   Fuller complained to Ramsey that his customers were dissatisfied with the crack he had gotten

 3   from Ramsey, and that he had lost customers while waiting for Ramsey to make a delivery. One

 4   customer testified that he purchased crack in “twenties” from Fuller at the Taylor Avenue crack

 5   house (and ultimately at the Lansing Street house, as well) because the Taylor Avenue selling

 6   group would not sell crack in quantities smaller than an eightball.

 7          The appellant Baker purchased eighteen eightballs of crack cocaine from Dizzy and Bujo

 8   through the drug-order phone line during an eighteen-day period in 2005. Often Baker would

 9   meet Dizzy or Bujo at the Taylor Avenue crack house to collect the drugs. On one day, July 1,

10   2005, Baker bought five eightballs of crack cocaine from Bujo and was prevented from making a

11   sixth purchase only because operations had closed for the night.

12          Trial began on October 10, 2006, and lasted six days. The jury convicted appellants on

13   all charges with one minor exception.2 Each was sentenced principally to 240 months

14   imprisonment. These appeals followed.

15                                             DISCUSSION

16          I. Buyer-Seller Exception

17          Appellants contend that the evidence was insufficient to show that they had joined a

18   conspiracy to distribute crack cocaine. They argue that their transactions were nothing more than

19   purchases, which, under the so-called “buyer-seller exception” developed in this Circuit’s case

20   law, do not suffice to prove a conspiracy for the transfer of illegal drugs. Their argument

21   overstates the scope of the exception.

22          The essence of conspiracy is agreement among two or more persons to join in a concerted

23   effort to accomplish an illegal purpose. United States v. Bayer, 331 U.S. 532, 542 (1947). To

            2
            The jury acquitted Baker of possessing crack cocaine with intent to distribute on June 23,
     2005, which was charged in Count 17 of the indictment.

                                                      5
 1   prove a conspiracy, the evidence must show that “two or more persons agreed to participate in a

 2   joint venture intended to commit an unlawful act.” United States v. Desimone, 119 F.3d 217,

 3   223 (2d Cir. 1997). To be a member of a conspiracy one must, under Judge Learned Hand’s

 4   classic formulation, “in some sense promote [the illegal] venture himself, make it his own, have

 5   a stake in its outcome.” United States v. Falcone, 109 F.2d 579, 581 (2d Cir. 1940) (L. Hand, J.),

 6   aff’d 311 U.S. 205 (1940); see also United States v. Beech-Nut Corp., 871 F.2d 1181, 1191 (2d

 7   Cir. 1989) (“[A] defendant may be deemed to have agreed to join a conspiracy if there is

 8   something more, some indication that the defendant knew of and intended to further the illegal

 9   ventures, that he somehow encouraged the illegal use of goods or had a stake in such use.”

10   (internal quotation marks omitted)); United States v. Borelli, 336 F.2d 376, 385 (2d Cir. 1964).

11   Accordingly, unless at least two persons have a shared purpose or stake in the promotion of an

12   illegal objective, there is no conspiracy.

13          As a literal matter, when a buyer purchases illegal drugs from a seller, two persons have

14   agreed to a concerted effort to achieve the unlawful transfer of the drugs from the seller to the

15   buyer. According to the customary definition, that would constitute a conspiracy with the alleged

16   objective of a transfer of drugs. Our case law, however, has carved out a narrow exception to the

17   general conspiracy rule for such transactions. See, e.g., United States v. Hawkins, 547 F.3d 66,

18   71-72 (2d Cir. 2008) (citing several cases from our Circuit to the effect that a simple drug

19   transaction is not sufficient, by itself, to support a conspiracy conviction); United States v. Gore,

20   154 F.3d 34, 40 (2d Cir. 1998) (observing that “[w]ithout more, the mere buyer-seller

21   relationship . . . is insufficient to establish a conspiracy”). Under this rule, notwithstanding that a

22   seller and a buyer agree together that they will cooperate to accomplish an illegal transfer of

23   drugs, the objective to transfer the drugs from the seller to the buyer cannot serve as the basis for

24   a charge of conspiracy to transfer drugs.



                                                        6
 1          This exception from the customary standards of conspiracy preserves important priorities

 2   and distinctions of the federal narcotics laws, which would otherwise be obliterated. The federal

 3   scheme of prohibition of controlled substances distinguishes importantly between, on the one

 4   hand, distribution of a controlled substance, which is heavily punished, and, on the other,

 5   possession or acquisition of a controlled substance, which is punished far less severely, if at all.

 6   Compare 21 U.S.C. § 841 (listing punishments for the distribution of controlled substances) with

 7   id. § 844 (listing punishments for simple possession of controlled substances). (No doubt,

 8   considerations underlying this distinction include a policy judgment that persons who acquire or

 9   possess illegal drugs for their own consumption because they are addicted are less reprehensible

10   and should not be punished with the severity directed against those who distribute drugs, as well

11   as the perception that distribution of drugs has “a substantial and detrimental effect on the health

12   and general welfare of the American people.” Id. § 801(2).) At the same time, inchoate

13   offenses, such as conspiracy and attempt are generally punished in the same manner and with the

14   same severity as the completed offense. See id. § 846 (“Any person who attempts or conspires to

15   commit an offense defined in this subchapter shall be subject to the same penalties as those

16   prescribed for the offense.”). Therefore, if an addicted purchaser, who acquired drugs for his

17   own use and without intent to distribute it to others, were deemed to have joined in a conspiracy

18   with his seller for the illegal transfer of the drugs from the seller to himself, the purchaser would

19   be guilty of substantially the same crime, and liable for the same punishment, as the seller. The

20   policy to distinguish between transfer of an illegal drug and the acquisition or possession of the

21   drug would be frustrated. The buyer-seller exception thus protects a buyer or transferee from the

22   severe liabilities intended only for transferors.

23          In more abstract theoretical terms, it is also observed that, as a purchase or transfer

24   necessarily involves the cooperation of both the transferor and the transferee, but for the



                                                         7
 1   exception, all transfers would be punishable as conspiracies to transfer, and the separate

 2   prohibition of transfers would be redundant and superfluous. It is sometimes said that the

 3   buyer’s agreement to buy from the seller and the seller’s agreement to sell to the buyer cannot

 4   “be the conspiracy to distribute, for it has no separate criminal object.” United States v. Wexler,

 5   522 F.3d 194, 208 (2d Cir. 2008) (internal alterations omitted).3

 6          While providing that the unlawful transfer from seller to buyer cannot serve as the basis

 7   for a charge that the seller and buyer conspired with one another to make the illegal transfer from

 8   seller to buyer, the rule does not protect either the seller or buyer from a charge they conspired

 9   together to transfer drugs if the evidence supports a finding that they shared a conspiratorial

10   purpose to advance other transfers, whether by the seller or by the buyer. See Wexler, 522 F.3d at

11   211 (Raggi, J., concurring in part and dissenting in part) (noting that we have limited the

12   “application of the buyer-seller rule to circumstances where the indictment charges or the proof

13   shows no more than a sale transaction” (internal quotations and citations omitted)). Thus, if the

14   evidence supports a finding that the purchaser not only purchased drugs, but in doing so also “in

15   some sense promote[d] the [seller’s drug distribution] venture” and “intended to further” it, as

16   described in Falcone, 109 F.2d at 581, and Beech-Nut, 871 F.2d at 1191, the seller and buyer

17   may be found to be in a conspiratorial agreement to further the seller’s other sales. And if the

18   evidence supports a finding that the seller shared with the buyer an interest in furthering resale by

19   the buyer, the seller and buyer may be found to be in a conspiratorial agreement to further the

20   buyer’s resales.

21          With regard to a seller’s conspiratorial liability for resales by the buyer, it is often said

22   that mere awareness on the part of the seller that the buyer intends to resell the drugs is not

            3
              The buyer-seller exception would probably be better named the “transferor-transferee”
     exception. Presumably it applies to an unpaid transfer in the same manner as to a paid sale, as all
     the reasons for the exception are equally applicable regardless of whether the transferee pays for
     the drugs.

                                                       8
 1   sufficient to show that the seller and the buyer share a conspiratorial intent to further the buyer’s

 2   resale. See Hawkins, 547 F.3d at 73-74. This is because the seller cannot be considered to have

 3   joined a conspiracy with the buyer to advance the buyer’s resale unless the seller has somehow

 4   encouraged the venture or has a stake in it – an interest in bringing about its success. See

 5   Falcone, 109 F.2d at 581. The transferor’s mere knowledge of the transferee’s intent to

 6   retransfer to others, without anything more, would not show that the transferor had a stake or

 7   interest in the further transfer of the drugs. Under some circumstances, a seller of drugs may

 8   have no interest whatever in whether the buyer uses the drugs himself or resells. Consider, for

 9   example, a case in which the original possessor of the drugs holds them for his own use. A

10   friend asks this person to let him have some of his drugs. The possessor agrees, and they

11   effectuate a transfer, either as a gift or at the price the original possessor paid for the drugs. The

12   original owner has become a transferor, his friend a transferee. Under this scenario, however, the

13   transferor has transferred without profit motivation and without intending that the transferee sell

14   or give them to anyone else. So far as the evidence shows, the transferor is indifferent to whether

15   the transferee intends to use the drugs himself, share them with friends, or resell them. On such

16   facts, even assuming the transferee has told the transferor that he intends to sell or give the drugs

17   to a third person, the two are not guilty of conspiracy because the transferor is genuinely

18   indifferent to the possibility of retransfer. There is no shared intention between the transferor

19   and the transferee that further transfers occur. Referring to Judge Hand’s terminology in

20   Falcone, the transferor in this scenario is not in any sense “promot[ing]” further distribution, or

21   “mak[ing] it his own”; he has no “stake” in any further transfers by the transferee. See

22   also Hawkins, 547 F.3d at 74 (“It is axiomatic that more is required [to establish liability for

23   conspiracy] than mere knowledge.”).

24          On the other hand, if we consider a hypothetical seller who is running a profit-motivated


                                                        9
 1   business of selling drugs in wholesale amounts, this seller may well realize that his buyers’

 2   ability to buy and pay for substantial amounts of drugs, and hence, his profit, will depend on the

 3   buyers’ ability to resell. The business of selling wholesale quantities depends on the ability of

 4   the customers to resell. A seller in such circumstances may well share with the buyer an

 5   intention that the buyer succeed in reselling and may be seen as having a stake in the buyer’s

 6   resale. In such case, the liability of buyer and seller for having conspired together to transfer

 7   drugs would depend not on the seller’s mere knowledge of the buyer’s intent to retransfer, but on

 8   a further showing of the seller’s interest, shared with the buyer, in the success of the buyer’s

 9   resale.

10             In the recent case of United States v. Hawkins, No. 3:05cr58 (SRU), 2007 WL 1732767

11   (D. Conn. June 15, 2007), the district court failed to appreciate how limited is the application of

12   the buyer-seller exception. See Hawkins, 547 F.3d 66. In that case, the defendant Hawkins was

13   charged with conspiring with members of Alex Luna’s drug distribution organization for the

14   possession of cocaine and cocaine base with intent to distribute. The evidence showed that on

15   several occasions Hawkins called members of the Luna organization to negotiate a purchase of

16   one or two “eight-balls.” Id. at 69. Evidence was received to the effect that an eight ball (3.5

17   grams) is an amount sufficiently large that it is suitable to be broken down into several 0.3 gram

18   bags for resale (while it is also small enough that it “might also be bought for personal use”). Id.

19   at 68. Luna gave Hawkins his cell phone number to be used for drug buys. Id. at 69. Hawkins

20   told Luna he was dissatisfied with other competing sellers and preferred working with Luna. In

21   one of Hawkins’s calls, he told Luna that the eightball he was buying was, at least in part, for two

22   “kids from work.” One of them “had been calling” Hawkins because he “wanted to get high.”

23   Id. On another occasion, Hawkins called Luna and said that he needed an eightball for a

24   customer who was “waiting for [Hawkins] right now.” Id. Hawkins explained to Luna that


                                                      10
 1   while he had no money to pay for the drugs, the customer had $100, so that, if Luna gave

 2   Hawkins the drugs on credit, Hawkins could return with the money immediately after receiving

 3   payment from his customer. Luna agreed to give Hawkins the eightball on credit, and told

 4   Hawkins to go meet Luna’s associates at a housing project to get the drugs. The transaction,

 5   however, was not consummated. Id. at 69-70.

 6          The jury, which had been instructed that “the mere existence of a buyer-seller

 7   [relationship] is insufficient,” found the defendant guilty. Id. at 70. The district court, however,

 8   set aside the conviction, concluding that the evidence was insufficient to support the conspiracy

 9   charge. It concluded that there had been no adequate showing of a conspiracy between Luna and

10   Hawkins for Hawkins to possess with shared intent to further distribute. Hawkins, 2007 WL

11   1732767, at *8-9.

12          We reversed and reinstated the conviction. After reviewing numerous opinions in this

13   Circuit discussing the buyer-seller rule to the effect that a purchase and sale do not constitute a

14   conspiracy unless there is “additional evidence showing an agreement to join together to

15   accomplish an objective beyond the sale transaction,” Hawkins, 547 F.3d at 72, and

16   acknowledging that the seller’s knowledge of the buyer’s intent to resell is, without more, not

17   sufficient, we went on to point out various aspects of the evidence which supported a conclusion

18   that the relationship between Luna and Hawkins was not merely that of seller and buyer but that

19   they shared the illegal objective of furthering drug transfers other than the transfer between them.

20   Our opinion pointed to evidence that Hawkins did more than merely purchase from Luna’s drug

21   selling conspiracy. He “agreed to further the objectives of the Luna conspiracy,” id. at 76,

22   effectively seeking to associate himself with the Luna distribution conspiracy in order to secure

23   for himself repeated access to it as a source of drugs and to expand the scope of Luna’s

24   distribution venture by repeatedly contacting Luna’s organization when he identified potential


                                                      11
 1   new customers and establishing a relationship of mutual trust with Luna. We pointed also to

 2   evidence that Luna, the seller, joined and associated himself with Hawkins’s objective of further

 3   distribution of the drugs Luna had sold to Hawkins. As an example, Luna “indicated his

 4   willingness to supply Hawkins with cocaine on credit.” In so doing, Luna exhibited “trust in

 5   Hawkins and a stake in his redistribution.” Id. We observed, “[t]he jury could reasonably infer

 6   that Luna would have simply rejected Hawkins’s proposal [to purchase on credit] out of hand had

 7   he not . . . cared about [Hawkins’s] redistribution.” Id. For these reasons the evidence was

 8   sufficient to show that the defendant Hawkins and the seller Luna shared a conspiratorial

 9   intention to advance sales other than the sales from Luna to Hawkins.

10           The present case has much in common with Hawkins. In both cases, the evidence

11   established the existence, prior to the appellants’ entry on the scene, of a drug-selling

12   organization. The appellants in both cases made purchases of drugs from that preexisting

13   organization, with intention, known to the sellers, to resell the purchased drugs. The appellants

14   claimed the protection of the buyer-seller exception rule. In both cases, however, there was

15   evidence from which the fact finder could infer (a) that the sellers shared with the buyers an

16   interest and a stake in the buyers’ intention to resell the drugs, and (b) that the buyers shared with

17   their sellers an intention to be a continuing part of, and to further, the sellers’ drug selling

18   operation. The evidence was sufficient in each case to show that the sellers and buyers had

19   joined in a cooperative venture, in which both buyers and sellers had a stake in additional

20   transfers of drugs beyond the transfers from the original seller to the original buyer.

21           To explain how the evidence in this case showed a conspiratorial relationship joining the

22   appellants Minott, Fuller, and Baker with the selling organization, it is useful to refer to prior

23   opinions of our court which have described in geometric terms characteristic patterns of drug

24   distribution conspiracies between sellers and buyers. One conventional pattern is sometimes


                                                        12
 1   described as a “spoke” or “wheel” conspiracy, another as a “chain.”4 Both patterns are present

 2   here.

 3           The spoke or wheel analogy is used to describe a core seller, or selling group, the hub,

 4   which sells to numerous customers, some of whom may become the “spokes.” In part for

 5   reasons discussed above in our discussion of the buyer-seller rule, a single purchase of drugs,

 6   without more, would in many instances not make the purchaser a member of a conspiracy.

 7   However, the more a purchaser associated himself with the selling core of the wheel conspiracy –

 8   the more, for example, that he came to depend on the hub selling group as a stable, dependable

 9   source of supply – the more basis there would be to find that the purchaser had a stake in the drug

10   selling venture of his suppliers, and accordingly the more basis there would be to find that such a

11   purchaser had become a member of the selling conspiracy with a stake in the sellers’ other sales.

12   Furthermore, assisting the selling group in identifying and distributing to other regular customers

13   tends to show such a stake in the venture.5

14           The chain metaphor refers to a pattern of drug distribution in which one sells to another,

15   who then sells to a third, etc. See, e.g., Borelli, 336 F.2d at 382-84 (discussing the features of a

16   chain conspiracy). One who establishes a continuing business of selling drugs in large,

17   wholesale quantities knows that the success of his selling business depends on the ability of his


             4
              We are mindful of Judge Friendly’s warning that “the common pictorial distinction
     between ‘chain’ and ‘spoke’ conspiracies can obscure as much as it clarifies.” Borelli, 336 F.2d
     at 383. However, Judge Friendly’s concerns in Borelli that the links at either end of a long chain
     conspiracy “may have no reason to know that others are performing a role similar to theirs” or
     that, over time, “certain links continue to play the same role but with new counterparts,” id., do
     not apply here. In this case, the chains demonstrated by the evidence are only three links long.
             5
              We do not imply that a single purchase of drugs from a drug-selling conspiracy cannot
     serve as a basis to find that the purchaser has joined the conspiracy. See Hawkins, 547 F.3d at 73
     (noting that we have “rejected a sufficiency challenge brought by a defendant whose participation
     was limited to a ‘single transaction’ because ‘the evidence permit[ted] an inference that the
     defendant had knowledge of the conspiracy and intended to join’” (quoting United States v.
     Miranda-Ortiz, 926 F.2d 172, 176 (2d Cir. 1991)).

                                                      13
 1   customers to resell to others, who in turn will resell to still others, until the product ultimately is

 2   sold to retail consumers. The more the wholesale seller hopes, in the interest of the success and

 3   profitability of his own business, to have a purchaser of wholesale quantities as a regular, repeat

 4   customer, the more the seller has an interest and a stake in that purchaser’s ability to resell

 5   successfully, and consequently the more basis there may be for finding that the seller’s supplying

 6   of drugs to the buyer to enable the buyer to resell to others may be a conspiracy between the

 7   seller and the buyer to bring about those resales.

 8           Both the chain and the spoke analogies support the sufficiency of the evidence in this

 9   case, notwithstanding the buyer-seller exception, to show that each of the appellants was in a

10   conspiracy with the selling group to distribute crack cocaine. All three appellants purchased with

11   such frequency and in such quantity from the selling group to support a finding that each of them

12   depended on it as a source of supply and thus had a stake in the group’s success in selling to

13   others so as to assure its continued availability as a source. Minott and Fuller joined into the

14   drug distribution efforts of the selling group in other ways, as well. Minott brought the selling

15   group additional personnel, introducing his roommate Ramsey who then was recruited to handle

16   one of the drug-order phone lines. Minott himself subsequently made deliveries for the selling

17   group at Ramsey’s request. Minott also introduced one of his intermediaries, Pops, to the selling

18   group as a customer (although he appears to have regretted this decision when Pops began to

19   make purchases from Dizzy without Minott’s knowledge). Fuller assisted the drug distribution

20   effort by selling crack in small quantities at the Taylor Avenue house since the selling group did

21   not sell crack in quantities smaller than an eightball.6



             6
             While there was no evidence that Baker furnished such additional support to the selling
     group, the evidence was nonetheless more than adequate to show that his repeated purchases in
     wholesale quantities gave him a stake in the success and continued availability of his source of
     supply, as well as that the selling group had a stake in his resales.

                                                        14
 1            At the same time, the selling group had a meaningful stake in the success of the resale

 2   efforts of their regular, wholesale customers, Minott, Fuller, and Baker, so that they could

 3   continue to be customers. Cf. Direct Sales Co. v. United States, 319 U.S. 703, 711 (1943)

 4   (“[F]acts, such as quantity sales, high pressure sales methods, abnormal increases in the size of

 5   the buyer’s purchases, etc., which would be wholly innocuous or not more than ground for

 6   suspicion in relation to unrestricted goods, may furnish conclusive evidence, in respect to

 7   restricted articles, that the seller knows the buyer has an illegal object and enterprise.”); Borelli,

 8   336 F.2d at 384 (“A seller of narcotics in bulk surely knows that the purchasers will undertake to

 9   resell the goods over an uncertain period of time, and the circumstances may also warrant the

10   inference that a supplier or a purchaser indicated a willingness to repeat.”). The selling group’s

11   interest in Fuller’s sales was demonstrated further by the fact that they provided him with drugs

12   on credit, relying on his ability to resell to secure payment to themselves. See Hawkins, 547 F.3d

13   at 76.

14            In short, with regard to all three appellants, there was ample evidence that they joined in

15   the selling group’s spoke conspiracy, having an interest and a stake in its success in maintaining

16   itself as a reliable source of drugs for them by continuing to sell profitably to others. And,

17   because appellants were shown to purchase crack in wholesale quantities, there was ample

18   evidence from which the jury could find that the selling group joined in a conspiracy with each of

19   them, having a stake and interest in the success of their resales of the drugs they purchased so

20   that they could continue to be profitable customers of the selling group. The evidence supported

21   a jury finding of a conspiracy between each of the appellants and the selling group for drug

22   distributions other than the sales to the appellants. The buyer-seller exception is not an obstacle

23   to a finding that the appellants conspired with the selling group to distribute crack cocaine, as

24   charged.


                                                       15
 1          II. Fuller’s Conviction on Counts 37 and 38

 2          Fuller contends that the evidence is legally insufficient to convict him of possession of

 3   crack cocaine on June 22, 2005 and July 1, 2005 as charged in Counts 37 and 38 of his

 4   indictment because the government did not present any evidence showing that Fuller actually

 5   possessed crack cocaine on those dates. In the district court, however, Fuller conceded in his

 6   motion for a new trial that “there was sufficient evidence, though circumstantial, for a reasonable

 7   jury to find [Fuller] guilty of the substantive conduct alleged in Counts 37 and 38 of the Fifth

 8   Superseding Indictment.” Accordingly, we will not review his claim on appeal.

 9          III. Fuller’s Kimbrough Claim

10          Fuller contends that he should be re-sentenced in light of Kimbrough v. United States,

11   128 S. Ct. 558 (2007), which held that the cocaine guidelines are advisory only, and that a district

12   court may consider the disparity in the Guidelines’ treatment of crack and powder cocaine

13   offenses in sentencing. Id. at 564, 570; United States v. Regalado, 518 F.3d 143, 146 (2d Cir.

14   2008). The Government agrees with Fuller that the case should be remanded, so that the district

15   court can determine whether to re-sentence Fuller. In light of the Government’s concessions, we

16   remand for reconsideration of his sentence.

17                                            CONCLUSION

18          The Judgments for Appellants Minott and Baker are affirmed. The Judgment for

19   Appellant Fuller is affirmed, but his case is remanded for reconsideration of his sentence in light

20   of Kimbrough.




                                                      16